Citation Nr: 1037292	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for cervical spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1975 and 
from October 1984 to January 2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
presented testimony at a Board hearing in September 2009, and a 
transcript of the hearing is associated with his claims folder.  
The case was remanded in April 2010 for further development.


FINDING OF FACT

The Veteran does not have forward flexion of his cervical spine 
limited to 15 degrees or less; favorable ankylosis of his entire 
cervical spine; or incapacitating episodes having a total 
duration of at least 4 weeks during the past 12 months.    


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in December 2005.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained VA medical records; assisted the Veteran in obtaining 
evidence; afforded the Veteran examinations in January 2006 and 
June 2010; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise. 

The RO's action following the Board's April 2010 remand complied 
with the remand orders by obtaining VA outpatient treatment 
records as ordered, obtaining a VA examination report as ordered, 
and readjudicating the claim as ordered.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The Veteran feels that a higher rating should be assigned for his 
cervical spine disability because it has become worse.  He 
testified to this effect and about pain and other symptoms in 
September 2009.  
Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.............................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
........................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 
months...........................................................
............................................60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months...........................................................
..40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months...........................................................
20

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 
months...........................................................
.10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Outpatient records show that there was an MRI in April 2007 
showing degenerative changes and scattered foraminal stenosis.

To obtain a 30 percent rating for cervical spine degenerative 
disc disease under 38 C.F.R. § 4.71a's General Rating Formula for 
Diseases and Injuries of the Spine, the evidence would have to 
show forward flexion of the cervical spine limited to 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  
This is not shown.  On VA examination in January 2006, the 
Veteran had 20 degrees of cervical spine forward flexion, 
hyperextension, and lateral bending, with mild discomfort at the 
end points, and 50 degrees of cervical spine rotation in both 
directions with pain at the end points.  On VA examination in 
June 2010, the Veteran had 28 degrees of neck flexion and 18 
degrees of extension.  Lateral flexion was to 14 degrees 
bilaterally.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist.  On VA 
examination in January 2006, the Veteran was well developed and 
had normal cervical spine architecture.  There was moderate 
muscular tenderness but no increased pain on repetitive movement.  
On examination in June 2010, repetitive motion revealed the same 
degree of motion except for a 2 degree loss of right lateral 
flexion.  There was no further decrease in motion with repetitive 
motion due to any pain, fatigue, weakness, or lack of 
coordination or endurance.  

To obtain a 40 percent (the next higher) or higher percent rating 
for cervical spine degenerative disc disease under 
38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc 
Syndrome Based Upon Incapacitating Episodes, the evidence would 
have to show incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months.  This is not shown.  
On VA examination in June 2010, the Veteran denied any days of 
bedrest or any physician prescribed bedrest in the past 12 
months.  The examiner stated that it was apparent that he had not 
seen a physician in many months for his neck.  Also, the examiner 
concluded that the Veteran does not have any neurological 
disability resulting from his cervical spine degenerative disc 
disease. 

The Veteran's testimony has been considered.  However, it is 
evident based on the examination reports that he does not meet 
the schedular criteria for a higher rating than the 20 percent 
assigned for his cervical spine degenerative disc disease.  The 
Board is bound by the regulatory rating criteria.  The 
preponderance of the evidence in this case is against a finding 
that the criteria for a rating in excess of 20 percent have been 
met at this time, or at any time during the period contemplated 
by the appeal.  Should the Veteran's cervical spine disability 
increase in severity in the future, he may always file a claim 
for an increased rating. 

In closing, the Board advises the Veteran that the possibility of 
an extraschedular rating has been considered.  However, the 
service-connected disability does not present such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The 
examiner in June 2010 indicated that the Veteran drove a bus for 
a living everyday, was able to handle the steering without any 
real issues or problems, and used mirrors and helped turn around 
with his back to see behind him.  The symptoms associated with 
the Veteran's disability appear to fit squarely within the 
applicable rating criteria.  As such, extraschedular 
consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).  




ORDER

A rating higher than 20 percent for cervical spine degenerative 
disc disease is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


